 Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 1 of 27 PageID #: 109



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


AMANDA DEL TORO, DANIEL                      )
WERNER, JENNIFER MCGREGOR-                   )
HALSTEAD, JOSHUA CHROMICK, AND               )
ALL OTHERS SIMILARLY SITUATED,               )
                                             )
              Plaintiffs,                    )
                                             )      Case No. 4:19-cv-02635-JAR
       vs.
                                             )
CENTENE MANAGEMENT                           )
COMPANY, LLC,                                )
                                             )
              Defendant.                     )
                                             )
                                             )
                                             )


      DEFENDANT’S ANSWER, AFFIRMATIVE AND OTHER DEFENSES TO
 PLAINTIFFS’ FIRST AMENDED CLASS AND COLLECTIVE ACTION COMPLAINT

       Defendant Centene Management Company, LLC (“Defendant”), by and through its

attorneys, hereby submits its answer and affirmative defenses to Plaintiffs Amanda Del Toro,

Daniel Werner, Jennifer McGregor-Halstead, and Joshua Chromick’s (collectively “Plaintiffs”)

First Amended Class and Collective Action Complaint (“Complaint”) as follows:

       Nature of this Lawsuit

       1.     Answering Paragraph 1, Defendant admits that it is a wholly owned subsidiary of

Centene Corporation.

       2.     Defendant denies the allegations in Paragraph 2.

       3.     Answering Paragraph 2, Defendant admits that certain subsidiaries of Centene

Corporation contract with federal and/or state agencies to provide managed care services for
 Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 2 of 27 PageID #: 110



Medicare and/or Medicaid health plans in their respective states. Except as specifically admitted,

the remaining allegations in Paragraph 3 are denied.

       4.      Defendant denies the allegations contained in Paragraph 4.

       5.      Defendant denies the allegations in Paragraph 5.

       6.      Defendant denies the allegations contained in Paragraph 6.

       7.      Answering Paragraph 7, Defendant admits only that it has employed certain

individuals in some of the referenced job titles, including Care Manager, Care Coordinator,

Utilization Manager, and Program Specialist. Defendant denies any claim or implication that

employees in these job titles performed similar functions as compared to each other or Plaintiffs.

Except as specifically admitted, the remaining allegations in Paragraph 7 are denied.

       8.      Answering Paragraph 8, Defendant admits only that it has paid a salary to some

employees. Defendant denies any claim or implication that salaried employees performed similar

duties. Except as specifically admitted, the remaining allegations in Paragraph 8 are denied.

       9.      Defendant denies the allegations contained in Paragraph 9.

       10.     Answering Paragraph 10, Defendant admits only that it has classified some

employees as exempt from state and federal overtime laws, and denies that such employees were

entitled to payment of overtime compensation. Except as specifically admitted, the remaining

allegations in Paragraph 10 are denied.

       11.     Defendant denies the allegations contained in Paragraph 11.

       12.     Defendant denies the allegations contained in Paragraph 12.

       13.     Answering Paragraph 13, Defendant admits that Plaintiffs Del Toro and Chromick

seek to represent other individuals as a collective under the FLSA, but Defendant denies that other

individuals are similarly situated to Plaintiffs Del Toro and Chromick, denies any claim or


                                                 2
 Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 3 of 27 PageID #: 111



implication by Plaintiffs Del Toro and Chromick that this action is appropriate to be certified or

maintained as a class or collective action and, except as expressly admitted, denies all remaining

allegations in Paragraph 13.

       14.     Answering Paragraph 14, Defendant admits that Plaintiffs Werner and McGregor-

Halstead seek to represent other individuals as a class under the NYLL, but Defendant denies that

other individuals are similarly situated to Plaintiffs Werner and McGregor-Halstead, denies any

claim or implication by Plaintiffs Werner and McGregor-Halstead that this action is appropriate to

be certified or maintained as a class or collective action and, except as expressly admitted, denies

all remaining allegations in Paragraph 14.

       15.     Answering Paragraph 15, Defendant admits that Plaintiffs Werner and McGregor-

Halstead seek to represent other individuals as a class under the NYLL, but Defendant denies that

other individuals are similarly situated to Plaintiffs Werner and McGregor-Halstead, denies any

claim or implication by Plaintiffs Werner and McGregor-Halstead that this action is appropriate to

be certified or maintained as a class or collective action and, except as expressly admitted, denies

all remaining allegations in Paragraph 15.

       16.     Answering Paragraph 16, Defendant admits that Plaintiff Chromick seeks to

represent other individuals as a class under the OMFWSA, but Defendant denies that other

individuals are similarly situated to Plaintiff Chromick, denies any claim or implication by Plaintiff

Chromick that this action is appropriate to be certified or maintained as a class or collective action

and, except as expressly admitted, denies all remaining allegations in Paragraph 16.

       17.     Answering Paragraph 17, Defendant admits that Plaintiff Chromick seeks to

represent other individuals as a class under the OMFWSA, but Defendant denies that other

individuals are similarly situated to Plaintiff Chromick, denies any claim or implication by Plaintiff


                                                  3
 Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 4 of 27 PageID #: 112



Chromick that this action is appropriate to be certified or maintained as a class or collective action

and, except as expressly admitted, denies all remaining allegations in Paragraph 17.

       Jurisdiction and Venue

       18.     Paragraph 18 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant does not dispute the jurisdiction of this Court, but denies

that it engaged in any conduct that would subject it to liability or which would entitle Plaintiffs or

any other individual to damages. Defendant further denies that this action may be appropriately

maintained as a class or collective action and that there are others similarly situated to Plaintiffs.

       19.     Paragraph 19 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant does not dispute that the Court has the right to exercise

supplemental jurisdiction over Plaintiffs’ state-law claims pursuant to 28 U.S.C. § 1367, but denies

that the Court should exercise its supplemental jurisdiction. Except as specifically admitted, the

remaining allegations in Paragraph 19 are denied.

       20.     Paragraph 20 contains a legal conclusion to which no response is required. To the

extent a response is required, Defendant does not dispute that venue in this Court is proper, but

denies that it engaged in any conduct that would subject it to liability. Except as specifically

admitted, the remaining allegations in Paragraph 20 are denied.

       The Parties

       21.     Defendant denies the allegations contained in Paragraph 21.

       22.     Defendant denies the allegations contained in Paragraph 22.

       23.     Defendant denies the allegations contained in Paragraph 23.

       24.     Defendant denies the allegations contained in Paragraph 24.




                                                   4
 Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 5 of 27 PageID #: 113



       25.      The allegations in Paragraph 25 state legal conclusions, to which no response is

required. To the extent a response is required, Defendant denies the allegations contained in

Paragraph 25.

       26.      The allegations in Paragraph 26 state legal conclusions, to which no response is

required. To the extent a response is required, Defendant denies the allegations contained in

Paragraph 26.

       27.      The allegations in Paragraph 27 state legal conclusions, to which no response is

required. To the extent a response is required, Defendant admits that it employed Plaintiff Werner

for a period of time. Except as specifically admitted, the remaining allegations in Paragraph 27

are denied.

       28.      The allegations in Paragraph 28 state legal conclusions, to which no response is

required. To the extent a response is required, Defendant admits that it employed Plaintiff Werner

for a period of time. Except as specifically admitted, the remaining allegations in Paragraph 28

are denied.

       29.      The allegations in Paragraph 29 state legal conclusions, to which no response is

required. To the extent a response is required, Defendant admits that it employed Plaintiff

McGregor-Halstead for a period of time.        Except as specifically admitted, the remaining

allegations in Paragraph 29 are denied.

       30.      The allegations in Paragraph 30 state legal conclusions, to which no response is

required. To the extent a response is required, Defendant admits that it employed Plaintiff

McGregor-Halstead for a period of time.        Except as specifically admitted, the remaining

allegations in Paragraph 30 are denied.




                                                5
 Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 6 of 27 PageID #: 114



       31.      The allegations in Paragraph 31 state legal conclusions, to which no response is

required. To the extent a response is required, Defendant admits that it employed Plaintiff

Chromick for a period of time. Except as specifically admitted, the remaining allegations in

Paragraph 31 are denied.

       32.      The allegations in Paragraph 32 state legal conclusions, to which no response is

required. To the extent a response is required, Defendant admits that it employed Plaintiff

Chromick for a period of time. Except as specifically admitted, the remaining allegations in

Paragraph 32 are denied.

       33.      The allegations in Paragraph 33 state legal conclusions, to which no response is

required. To the extent a response is required, Defendant admits that it employed Plaintiff

Chromick for a period of time. Except as specifically admitted, the remaining allegations in

Paragraph 33 are denied.

       34.      The allegations in Paragraph 34 state legal conclusions, to which no response is

required.    To the extent a response is required, Defendant admits that it employed Plaintiff

Chromick for a period of time. Except as specifically admitted, the remaining allegations in

Paragraph 34 are denied.

       35.      Defendant lacks knowledge or information sufficient to admit or deny the allegation

pertaining to Plaintiff Del Toro’s residence and therefore denies the allegations in Paragraph 35.

       36.      Defendant lacks knowledge or information sufficient to admit or deny the allegation

pertaining to Plaintiff Werner’s residence and therefore denies the allegations in Paragraph 36.

       37.      Defendant lacks knowledge or information sufficient to admit or deny the allegation

pertaining to Plaintiff McGregor-Halstead’s residence and therefore denies the allegations in

Paragraph 37.


                                                 6
 Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 7 of 27 PageID #: 115



       38.     Defendant lacks knowledge or information sufficient to admit or deny the allegation

pertaining to Plaintiff Chromick’s residence and therefore denies the allegations in Paragraph 38.

       39.     Answering Paragraph 39, Defendant admits that it is a Wisconsin limited liability

company.

       40.     Answering Paragraph 40, Defendant admits that its principal place of business is in

St. Louis, Missouri.

       41.     Paragraph 41 contains a legal conclusion to which no response is required. To the

extent a response is required, Defendant admits only, as a general matter, that it has been an

enterprise within the meaning of the FLSA during the relevant time period. Except as specifically

admitted, the remaining allegations in Paragraph 41 are denied.

       42.     Paragraph 42 contains legal conclusions to which no response is required. To the

extent a response is required, Defendant admits only, as a general matter, that it has been an

enterprise engaged in commerce within the meaning of the FLSA during the relevant time period.

Except as specifically admitted, the remaining allegations in Paragraph 42 are denied.

       43.     Answering Paragraph 43, Defendant admits it has had an annual gross volume of

sales made or business done exceeding $500,000.00 during each year during the last three calendar

years. Except as specifically admitted, the remaining allegations in Paragraph 43 are denied.

       Factual Allegations

       44.     Defendant denies the allegations contained in Paragraph 44.

       45.     Defendant denies the allegations contained in Paragraph 45.

       46.     Defendant denies the allegations contained in Paragraph 46.

       47.     Defendant denies the allegations contained in Paragraph 47.

       48.     Defendant denies the allegations contained in Paragraph 48.


                                                7
 Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 8 of 27 PageID #: 116



       49.     Defendant denies the allegations contained in Paragraph 49.

       50.     Defendant denies the allegations contained in Paragraph 50.

       51.     Defendant denies the allegations contained in Paragraph 51.

       52.     Defendant denies the allegations contained in Paragraph 52.

       53.     Defendant lacks knowledge or information sufficient to admit or deny the

allegations because of the vague and ambiguous terminology “clinical setting” and “direct medical

care,” and therefore denies the allegations in Paragraph 53.

       54.     Defendant lacks knowledge or information sufficient to admit or deny the

allegations because of the vague and ambiguous terminology “clinical setting” and “direct medical

care,” and therefore denies the allegations in Paragraph 54.

       55.     Defendant lacks knowledge or information sufficient to admit or deny the

allegations because of the vague and ambiguous terminology “clinical setting” and “direct medical

care,” and therefore denies the allegations in Paragraph 55.

       56.     Defendant lacks knowledge or information sufficient to admit or deny the

allegations because of the vague and ambiguous terminology “clinical setting” and “direct medical

care,” and therefore denies the allegations in Paragraph 56.

       57.     Defendant lacks knowledge or information sufficient to admit or deny the

allegations and therefore denies the allegations in Paragraph 57.

       58.     Defendant lacks knowledge or information sufficient to admit or deny the

allegations and therefore denies the allegations in Paragraph 58.

       59.     Defendant lacks knowledge or information sufficient to admit or deny the

allegations and therefore denies the allegations in Paragraph 59.




                                                 8
 Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 9 of 27 PageID #: 117



       60.     Defendant lacks knowledge or information sufficient to admit or deny the

allegations and therefore denies the allegations in Paragraph 60.

       61.     Defendant denies the allegations contained in Paragraph 61.

       62.     Defendant admits that it classified Plaintiff Werner as exempt from the overtime

provisions of the NYLL.

       63.     Defendant admits that it classified Plaintiff McGregor-Halstead as exempt from the

overtime provisions of the NYLL.

       64.     Defendant admits that it classified Plaintiff Chromick as exempt from the overtime

provisions of the FLSA and OMFWSA.

       65.     Defendant denies the allegations contained in Paragraph 65.

       66.     Defendant lacks knowledge or information sufficient to admit or deny the

allegations and therefore denies the allegations in Paragraph 58.

       67.     Answering Paragraph 67, Defendant admits that it classified Plaintiff Werner as

exempt from overtime and therefore did not pay him overtime, but denies that Plaintiff Werner

was entitled to payment of overtime compensation. Except as specifically admitted, the remaining

allegations in Paragraph 67 are denied.

       68.     Answering Paragraph 68, Defendant admits that it classified Plaintiff McGregor-

Halstead as exempt and therefore did not pay her overtime, but denies that Plaintiff McGregor-

Halstead was entitled to payment of overtime compensation. Except as specifically admitted, the

remaining allegations in Paragraph 68 are denied.

       69.     Answering Paragraph 69, Defendant admits that it classified Plaintiff Chromick as

exempt from overtime and therefore did not pay him overtime, but denies that Plaintiff Chromick




                                                 9
Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 10 of 27 PageID #: 118



was entitled to payment of overtime compensation. Except as specifically admitted, the remaining

allegations in Paragraph 69 are denied.

        70.     Defendant denies the allegations contained in Paragraph 70.

        71.     Defendant admits that it paid Plaintiff Werner a salary.

        72.     Defendant admits that it paid Plaintiff McGregor-Halstead a salary.

        73.     Defendant admits that it paid Plaintiff Chromick a salary.

        Collective Action Allegations

        74.     Answering Paragraph 74, Defendant admits that Plaintiffs purport to bring an

action on an individual and collective basis under the FLSA, Defendant denies liability under the

FLSA, denies that other individuals are similarly situated to Plaintiffs, denies any claim or

implication by Plaintiffs that this action is appropriate to be certified or maintained as a class or

collective action, denies that Plaintiffs or any other alleged similarly-situated individuals they seek

to represent are entitled to any overtime, other compensation, or any other relief. Except as

expressly admitted, Defendant denies all remaining allegations in Paragraph 74.

        75.     Defendant denies the allegations contained in Paragraph 75.

        76.     Answering Paragraph 76, Defendant admits only that Plaintiffs purport to bring this

action pursuant to the FLSA, individually and on behalf of similarly situated individuals.

Defendant denies the remaining allegations contained in Paragraph 76 and further denies that this

action may be appropriately maintained as a class or collective action or that there are others

similarly situated to Plaintiffs.

        77.     Defendant denies the allegations contained in Paragraph 77.

        78.     Defendant denies the allegations contained in Paragraph 78.

        79.     Defendant denies the allegations contained in Paragraph 79.


                                                  10
Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 11 of 27 PageID #: 119



       80.     Defendant denies the allegations contained in Paragraph 80.

       81.     Answering Paragraph 81, Defendant admits only that it maintains job descriptions

for various positions. Except as specifically admitted, the remaining allegations in Paragraph 81

are denied.

       82.     There presently are no “Collective Action Members,” so Defendant lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

82 regarding their names and addresses, and therefore denies the allegations in Paragraph 82.

       83.     There presently are no “Collective Action Members,” so Defendant lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

83 regarding their email addresses, and therefore denies the allegations in Paragraph 83.

       84.     There presently are no “Collective Action Members,” so Defendant lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

84 regarding their phone numbers, and therefore denies the allegations in Paragraph 84.

       85.     Defendant denies the allegations contained in Paragraph 85.

       New York Class Action Allegations

       86.     Answering Paragraph 86, Defendant admits only that Plaintiffs purport to bring this

action pursuant to Fed. R. Civ. P. 23 on behalf of certain individuals who worked for Defendant

in New York, and that Plaintiffs purport to define a proposed class. Defendant denies the remaining

allegations contained in Paragraph 86 and further denies that this action may be appropriately

maintained as a class or collective action, that there are others similarly situated to Plaintiffs, or

that Plaintiffs could satisfy the requirements of Rule 23.

       87.     There presently are no “New York Class” members, so Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations in Paragraph 87 regarding


                                                  11
Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 12 of 27 PageID #: 120



the number in the putative class, and therefore denies the allegations in Paragraph 87. Defendant

specifically denies that this action may be appropriately maintained as a class or collective action,

that there are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements

of Rule 23.

        88.     Defendant denies the allegations contained in Paragraph 88. Defendant specifically

denies that this action may be appropriately maintained as a class or collective action, that there

are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements of Rule

23.

        89.     Defendant denies the allegations contained in Paragraph 89. Defendant specifically

denies that this action may be appropriately maintained as a class or collective action, that there

are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements of Rule

23.

        90.     Defendant denies the allegations contained in Paragraph 90. Defendant specifically

denies that this action may be appropriately maintained as a class or collective action, that there

are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements of Rule

23.

        91.     Defendant denies the allegations contained in Paragraph 91. Defendant specifically

denies that this action may be appropriately maintained as a class or collective action, that there

are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements of Rule

23.

        92.     Defendant denies the allegations contained in Paragraph 92. Defendant specifically

denies that this action may be appropriately maintained as a class or collective action, that there




                                                   12
Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 13 of 27 PageID #: 121



are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements of Rule

23.

        93.     Defendant denies the allegations contained in Paragraph 93. Defendant specifically

denies that this action may be appropriately maintained as a class or collective action, that there

are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements of Rule

23.

        94.     Defendant lacks knowledge or information sufficient to form a belief regarding the

experience of Plaintiffs’ counsel. Defendant denies the remaining allegations contained in

Paragraph 94. Defendant specifically denies that this action may be appropriately maintained as a

class or collective action, that there are others similarly situated to Plaintiffs, or that Plaintiffs could

satisfy the requirements of Rule 23.

        95.     Defendant denies the allegations contained in Paragraph 95. Defendant specifically

denies that this action may be appropriately maintained as a class or collective action, that there

are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements of Rule

23.

        96.     Defendant denies the allegations contained in Paragraph 96. Defendant specifically

denies that this action may be appropriately maintained as a class or collective action, that there

are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements of Rule

23.

        97.     Defendant denies the allegations contained in Paragraph 97. Defendant specifically

denies that this action may be appropriately maintained as a class or collective action, that there

are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements of Rule

23.


                                                    13
Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 14 of 27 PageID #: 122



        98.     Defendant denies the allegations contained in Paragraph 98. Defendant specifically

denies that this action may be appropriately maintained as a class or collective action, that there

are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements of Rule

23.

        99.     There presently are no “New York Class” members, so Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations in Paragraph 99, and

therefore denies the allegations in Paragraph 99.

        Ohio Class Action Allegations

        100.    Answering Paragraph 100, Defendant admits only that Plaintiffs purport to bring

this action pursuant to Fed. R. Civ. P. 23 on behalf of certain individuals who worked for

Defendant in Ohio, and that Plaintiffs purport to define a proposed class. Defendant denies the

remaining allegations contained in Paragraph 100 and further denies that this action may be

appropriately maintained as a class or collective action, that there are others similarly situated to

Plaintiffs, or that Plaintiffs could satisfy the requirements of Rule 23.

        101.    There presently are no “Ohio Class” members, so Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 101 regarding

the number in the putative class, and therefore denies the allegations in Paragraph 101. Defendant

specifically denies that this action may be appropriately maintained as a class or collective action,

that there are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements

of Rule 23.

        102.    Defendant denies the allegations contained in Paragraph 102. Defendant

specifically denies that this action may be appropriately maintained as a class or collective action,




                                                   14
Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 15 of 27 PageID #: 123



that there are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements

of Rule 23.

        103.    Defendant denies the allegations contained in Paragraph 103. Defendant

specifically denies that this action may be appropriately maintained as a class or collective action,

that there are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements

of Rule 23.

        104.    Defendant denies the allegations contained in Paragraph 104. Defendant

specifically denies that this action may be appropriately maintained as a class or collective action,

that there are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements

of Rule 23.

        105.    Defendant denies the allegations contained in Paragraph 105. Defendant

specifically denies that this action may be appropriately maintained as a class or collective action,

that there are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements

of Rule 23.

        106.    Defendant denies the allegations contained in Paragraph 106. Defendant

specifically denies that this action may be appropriately maintained as a class or collective action,

that there are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements

of Rule 23.

        107.    Defendant denies the allegations contained in Paragraph 107. Defendant

specifically denies that this action may be appropriately maintained as a class or collective action,

that there are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements

of Rule 23.




                                                   15
Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 16 of 27 PageID #: 124



        108.    Defendant lacks knowledge or information sufficient to form a belief regarding the

experience of Plaintiffs’ counsel. Defendant denies the remaining allegations contained in

Paragraph 108. Defendant specifically denies that this action may be appropriately maintained as

a class or collective action, that there are others similarly situated to Plaintiffs, or that Plaintiffs

could satisfy the requirements of Rule 23.

        109.    Defendant denies the allegations contained in Paragraph 109. Defendant

specifically denies that this action may be appropriately maintained as a class or collective action,

that there are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements

of Rule 23.

        110.    Defendant denies the allegations contained in Paragraph 110. Defendant

specifically denies that this action may be appropriately maintained as a class or collective action,

that there are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements

of Rule 23.

        111.    Defendant denies the allegations contained in Paragraph 111. Defendant

specifically denies that this action may be appropriately maintained as a class or collective action,

that there are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements

of Rule 23.

        112.    Defendant denies the allegations contained in Paragraph 112. Defendant

specifically denies that this action may be appropriately maintained as a class or collective action,

that there are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements

of Rule 23.




                                                   16
Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 17 of 27 PageID #: 125



       113.    There presently are no “Ohio Class” members, so Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 113, and

therefore denies the allegations in Paragraph 113.

                                          COUNT I
                                FLSA – Failure to Pay Overtime
                                     (Collective Action)

       114.    Defendant re-alleges and incorporates by reference each and every response,

answer, and averment in the preceding paragraphs, as if fully set forth herein.

       115.    Defendant denies the allegations contained in Paragraph 115.

       116.    Defendant denies the allegations contained in Paragraph 116.

       117.    Defendant denies the allegations contained in Paragraph 117.

       118.    Defendant denies the allegations contained in Paragraph 118.

       119.    Defendant denies the allegations contained in Paragraph 119.

       120.    Defendant denies the allegations contained in Paragraph 120.

       121.    Defendant denies the allegations contained in Paragraph 121.

       122.    Defendant denies the allegations contained in Paragraph 122.

       123.    Answering Paragraph 123, Defendant admits that it classified Plaintiff Chromick

as exempt from overtime and paid him a salary with no overtime compensation, but denies that

Plaintiff Chromick was entitled to payment of overtime compensation.

       124.    There presently are no “Collective Action Members,” so Defendant lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

124 regarding compensation structure, and therefore denies the allegations in Paragraph 124.

Defendant specifically denies that this action may be appropriately maintained as a class or




                                                17
Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 18 of 27 PageID #: 126



collective action, that there are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy

the requirements of Rule 23.

        125.    Defendant denies the allegations contained in Paragraph 125.

        126.    Defendant denies the allegations contained in Paragraph 126.

        127.    Defendant denies the allegations contained in Paragraph 127.

        128.    Defendant denies the allegations contained in Paragraph 128.

        129.    Defendant denies the allegations contained in Paragraph 129.

                                           COUNT II
                                  NYLL – Failure to Pay Overtime
                                         (Class Action)

        130.    Defendant re-alleges and incorporates by reference each and every response,

answer, and averment in the preceding paragraphs, as if fully set forth herein.

        131.    Defendant denies the allegations contained in Paragraph 131.

        132.    Defendant admits that it classified Plaintiff Werner as exempt from the overtime

provisions of the NYLL.

        133.    Defendant admits that it classified Plaintiff McGregor-Halstead as exempt from the

overtime provisions of the NYLL.

        134.    There presently are no “New York Class” members, so Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations in Paragraph 134

regarding their classification, and therefore denies the allegations in Paragraph 134. Defendant

specifically denies that this action may be appropriately maintained as a class or collective action,

that there are others similarly situated to Plaintiffs, or that Plaintiffs could satisfy the requirements

of Rule 23.

        135.    Defendant denies the allegations contained in Paragraph 135.


                                                    18
Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 19 of 27 PageID #: 127



       136.    Defendant denies the allegations contained in Paragraph 136.

       137.    Defendant denies the allegations contained in Paragraph 137.

       138.    Defendant denies the allegations contained in Paragraph 138.

       139.    Defendant denies the allegations contained in Paragraph 139.

       140.    Defendant denies the allegations contained in Paragraph 140.

       141.    Defendant denies the allegations contained in Paragraph 141.

                                     COUNT III
                             OMFWSA – Failure to Pay Overtime
                                    (Class Action)

       142.    Defendant re-alleges and incorporates by reference each and every response,

answer, and averment in the preceding paragraphs, as if fully set forth herein.

       143.    The allegations in Paragraph 143 state legal conclusions, to which no response is

required. To the extent a response is required, Defendant states that the provisions of the

OMFWSA speak for themselves. To the extent Paragraph 143 is intended to assert any factual

allegations, Defendant denies each and every allegation therein.

       144.    Defendant denies the allegations contained in Paragraph 144.

       145.    Defendant denies the allegations contained in Paragraph 145.

       146.    Defendant denies the allegations contained in Paragraph 146.

       147.    The allegations in Paragraph 147 contain statements of legal intent, to which no

response is required. To the extent a response is required, Defendant denies Plaintiffs are entitled

to the requested relief or any relief and, except as expressly admitted, denies all remaining

allegations.

       148.    The allegations in Paragraph 148 contain legal statements of intent, to which no

response is required. To the extent a response is required, Defendant denies Plaintiffs are entitled


                                                19
Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 20 of 27 PageID #: 128



to the requested relief or any relief and, except as expressly admitted, denies all remaining

allegations.

                            PLAINTIFFS’ PRAYER FOR RELIEF

       Responding to the unnumbered “WHEREFORE” clause and each of its subparts (A)

through (L) that follow Paragraph 148 of Plaintiffs’ Complaint, Defendant denies that Plaintiffs

are entitled to any of the relief they seek, or in the manner they seek it, and otherwise denies the

allegations in Plaintiffs’ WHEREFORE Paragraph.

                         PLAINTIFFS’ DEMAND FOR JURY TRIAL

       Responding to the Complaint’s DEMAND FOR JURY TRIAL, Defendant states that this

Paragraph contains no allegations to which Defendant must respond. To the extent a response is

required, Defendant admits that Plaintiffs request a jury trial.



                        DEFENSES AND AFFIRMATIVE DEFENSES

       Defendant asserts the following separately numbered defenses and affirmative defenses

without assuming any burden of proof that it does not have as a matter of law. To the extent that

any defenses or legal theories asserted herein may be interpreted as being inconsistent, such

defenses or legal theories are hereby pled in the alternative. Subject to and without waiving the

foregoing, and without waiving Plaintiffs’ burden to show otherwise, Defendant pleads as follows:

       1.      The Complaint fails to state a claim upon which relief may be granted.

       2.      Plaintiffs’ claims, and/or the claims of any member of any putative class or

collective action, are barred, in whole or in part, to the extent they have failed to institute this

action within the time period required under the applicable statutes of limitations.

       3.      Plaintiff Del Toro’s claims are barred because Defendant did not employ Plaintiff


                                                  20
Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 21 of 27 PageID #: 129



Del Toro at any time.

       4.      To the extent Plaintiffs or other individuals they purport to represent are deemed

“employees” under the FLSA, New York Labor Law, or Ohio Minimum Fair Wage Standards Act,

at all relevant times, they were exempt from the laws’ minimum wage and overtime requirements.

Specifically, Plaintiffs’ claims, and/or the claims of any member of any putative class or collective

action, are barred, in whole or in part, by applicable statutory exemptions and exclusions under the

FLSA and under the New York Labor Law or Ohio Minimum Fair Wage Standards Act, including

without limitation the exemptions p r o v i d e d in 29 U.S.C. § 213(a)(1), 29 C.F.R. § 541.200

et seq., 29 C.F.R. § 541.300 et seq., 29 C.F.R. § 541.708, 12 N.Y.C.R.R. § 141-3.2(c)(1), and OH

ST § 4111.03 for persons employed in a bona fide executive, administrative, and/or professional

capacity.

       5.      Plaintiffs’ claims are not entitled to collective action certification pursuant to 29

U.S.C. § 216(b) because Plaintiffs are not similarly situated to the putative class and/or collective

action members whom they purport to represent and cannot identify a group of similarly situated

employees or former employees of Defendant.

       6.      Liability, if any, to each member of any alleged class or collective group which

Plaintiffs purport to represent cannot be determined by a single jury on a class or group-wide basis.

Allowing this action to proceed as a class or collective action would violate Defendant’s rights under

the Seventh and Fourteenth Amendment to the United States Constitution.

       7.      Plaintiffs’ allegations that the Complaint is appropriate for certification as a class

and collective action or that there are others similarly situated are without basis and should be

stricken.




                                                 21
Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 22 of 27 PageID #: 130



       8.      Plaintiffs cannot satisfy the legal requirements for instituting or maintaining a class

action under Fed. R. Civ. P. 23 and Defendant denies that a Rule 23 class action is proper.

       9.      This case is not appropriate for class certification because Plaintiffs cannot

demonstrate that common questions of fact and law predominate. Rather, the facts and law

common to the case are insignificant compared to the individual facts and issues particular to

Plaintiffs and members of the purported classes, and consideration of the exempt status of and

hours worked by Plaintiffs and each putative member of Plaintiffs’ proposed classes will require

an individualized analysis into the actual day-to-day duties and activities of each individual.

       10.     This case is not appropriate for class certification because Plaintiffs are not able to

fairly and adequately protect the interests of all members of the putative classes.

       11.     This case is not appropriate for class certification because Plaintiffs’ claims are not

typical of the claims of any members of the alleged and purported classes.

       12.     Plaintiffs’ claims, and/or the claims of any member of any putative class or

collective action, are barred in whole or in part, because, even if Defendant violated any provision

of the FLSA or New York or Ohio state law, which Defendant specifically denies, such violation

was not pursuant to a uniform policy or plan.

       13.     Plaintiffs’ claims, and/or the claims of any member of any putative class or

collective action, are barred because Plaintiffs and/or any putative class or collective action

member have been paid all monies due and owing to them for work performed.

       14.     In calculating overtime liability (if any), Defendant is entitled to exclude all

elements of Plaintiffs’ compensation, and/or that of any putative members of Plaintiffs’ proposed

classes, that are excludable from an employee’s regular rate for purposes of calculating overtime,

including but not limited to, those elements that fall within Section 7(e) of the FLSA, 29 U.S.C. §



                                                  22
Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 23 of 27 PageID #: 131



207(e), and for all time spent on preliminary or postliminary activities excludable from hours

worked under 29 U.S.C. § 254 and all other hours which do not constitute hours worked or

compensable time under the FLSA or New York or Ohio state law.

       15.     Defendant is entitled to an offset against any damages awarded for amounts paid

to Plaintiffs, and/or any member of any putative class or collective action, to which they were not

otherwise entitled, including but not limited to wage overpayments.

       16.     Plaintiffs’ claims, and/or the claims of any member of any putative class or

collective action, are barred in whole or in part under the de minimis doctrine and/or because the

damages (if any) associated with such claims are too speculative to be permitted.

       17.     Plaintiffs’ claims, and/or the claims of any member of any putative class or

collective action, are barred in whole or in part, because Plaintiffs and/or the putative class or

collective action members either misperformed or failed to perform the duties which Defendant

reasonably expected them to perform.

       18.     Plaintiffs’ claims, and/or the claims of any member of any putative class or

collective action, are barred in whole or in part by the doctrines of after-acquired evidence,

waiver, estoppel, laches, unclean hands, and/or avoidable consequences, to the extent that

discovery reveals that Plaintiffs, and/or any member of any putative class or collective action,

misrepresented, fabricated, falsely reported, or purposely concealed her actual job activities,

functions, duties, performance, or hours worked.

       19.     Plaintiffs’ request for equitable or injunctive relief fails to state a claim and should

be dismissed because there is no risk of irreparable injury or harm. Plaintiffs, and/or any member

of any putative class or collective action, have an adequate remedy at law for any alleged damages

they have suffered.


                                                 23
Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 24 of 27 PageID #: 132



        20.     Plaintiffs’ claims for attorneys’ fees are barred to the extent that such relief is not

permitted by law or to the extent that counsel cannot establish a proper basis for recovering their fees.

        21.     Plaintiffs’ claims, and/or the claims of any member of any putative class or

collective action, may be barred, limited and/or waived by a payment, settlement, or judgment.

        22.     Plaintiffs’ claims, and/or the claims of any member of any putative class or

collective action, may be barred, limited, and/or waived under applicable bankruptcy laws.

        23.     Plaintiffs’ claims, and/or the claims of any member of any putative class or

collective action, are barred as to all hours allegedly worked of which their employer lacked

constructive or actual knowledge.

        24.     Plaintiffs’ claims for unpaid overtime wages, and/or the claims of any member of

any putative class or collective action, are barred in whole or in part, because any such overtime

wages (which Defendant denies) must be calculated and paid at no more than one-half of the

regular rate of pay for each workweek in which overtime was worked.

        25.     Defendant alleges that any unlawful or other wrongful acts, if any, taken by any of the

officers, directors, supervisors, or employees of Defendant were outside the scope of their authority

and such acts, if any, were not authorized, ratified or condoned by Defendant, and Defendant did not

know, nor should Defendant have known of such conduct.

        26.     Defendant has not yet completed a thorough investigation and study or completed

discovery of all facts and circumstances of the subject matter of the First Amended Complaint,

and accordingly, reserves the right to amend, modify, revise, or supplement its Answer,

Affirmative and Other Defenses, and to plead such further defenses and affirmative defenses and

to take such further actions as may be proper and necessary to their defense of this action.




                                                   24
Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 25 of 27 PageID #: 133



                           DEFENDANT’S PRAYER FOR RELIEF

WHEREFORE, having fully answered Plaintiffs’ First Amended Complaint, Defendant

respectfully requests that this Court:

       a.      Dismiss Plaintiffs’ Complaint in its entirety;

       b.      Deny each and every demand, claim, and prayer for relief contained in Plaintiffs’

               Complaint, and order that Plaintiffs take nothing by their claims against Defendant;

       c.      Award Defendant its costs and attorneys’ fees in defending this action pursuant to

               applicable law; and

       d.      Grant such other and further relief as the Court may deem just and equitable under

               the circumstances.




                                                25
Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 26 of 27 PageID #: 134



Dated: November 27, 2019

                                    Respectfully Submitted,


                                    /s/ Patricia J. Martin
                                    Patricia J. Martin #57420(MO)
                                    LITTLER MENDELSON, P.C.
                                    600 Washington Ave., Suite 900
                                    St. Louis, MO 63101
                                    314.659.2000
                                    314.659.2099 FAX
                                    pmartin@littler.com

                                    Douglas E. Smith, WA Bar #17319 (Admitted Pro
                                    Hac Vice)
                                    Breanne S. Martell, WA Bar #39632 (Admitted Pro
                                    Hac Vice)
                                    Alyesha A. Dotson, WA Bar # 55122 (Admitted
                                    Pro Hac Vice)
                                    LITTLER MENDELSON, P.C.
                                    One Union Square
                                    600 University Street, Suite 3200
                                    Seattle, WA 98101.3122
                                    Phone: 206.623.3300
                                    Fax: 206.447.6965
                                    desmith@littler.com
                                    bsmartell@littler.com
                                    adotson@littler.com

                                    ATTORNEYS FOR DEFENDANT
                                    CENTENE MANAGEMENT COMPANY, LLC




                                      26
Case: 4:19-cv-02635-JAR Doc. #: 27 Filed: 11/27/19 Page: 27 of 27 PageID #: 135



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 27th day of November, 2019, a true and
correct copy of the above and foregoing Defendant’s Answer, Affirmative and Other Defenses to
Plaintiffs’ First Amended Class and Collective Action Complaint was electronically filed with
the court using the CM/ECF system, which sent notification to all parties in interest participating
in the CM/ECF.




                                                 /s/ Patricia J. Martin
                                                 PATRICIA J. MARTIN


4851-7042-1164.5 095402.1005




                                                27
